Concurring Opinion by
Judge Kramer:
I concur in the result of this case, because the Department of Environmental Resources did not take an appeal within the statutory appeal period after actual receipt of the January 25, 1974 adjudication of the Environmental Hearing Board.
Once again I must register my concern over the constitutionality of Section 502(a) of the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P. L. 673, as amended, 17 P.S. §211.502(a), as applied by this Court. See my dissenting opinions in Commonwealth of Pennsylvania, Department of Revenue v. Niemeyer Oldsmobile, Inc., 12 Pa. Commonwealth Ct. 388, 394, 316 A. 2d 152, 155 (1974) and Purolator Courier Corporation v. Commonwealth of Pennsylvania, Pennsylvania-Public Utility Commission, 13 Pa. Commonwealth Ct. 444, 450, 319 A. 2d 688, 691 (1974).
The failure of the Environmental Hearing Board to provide notice of its decision on the Department of Environmental Resources’ petition for reargument illustrates the danger of allowing the appeal period to run before actual notice is provided to the interested par*261ties. If the Environmental Hearing Board had likewise failed to give notice of the filing of its January 25, 1974 adjudication, the Department of Environmental Resources could have been denied effectively its right to appeal, as guaranteed by Art. Y, Sec. 9 of the Pennsylvania Constitution of 1968 and as intended by the Legislature.